Title: From George Washington to Officers of the 4th Continental Light Dragoon Regiment, 15 August 1777
From: Washington, George
To: Officers of the 4th Continental Light Dragoon Regiment

 

Gentn,
Camp at the Cross Roads [Pa.] Augt 15. 1777.

In answer to your respective Letters without date, but presented to me yesterday, you will please to be inform’d
First, that the pay of the Horse Officers was fixed in December last, and at the same Rates now existing.
Secondly, that I am not conscious of ever having said, or done any thing that coud lead to a belief, that the Rank of a Lieutt of Horse was to be equal to a Captain of foot, for the obvious reasons, that neither justice, or usage, would authorise it.
How it came to pass then, that you shoud conceive yourselves entitled to the Rank and pay of such Officer is neither my business, nor Inclination to enquire into—this however I shall add. That if your respective application’s to resign, is the effect of hasty resolutions, you may take till to morrow to reconsider & recall your Letters. But if on the other hand you shd then be in the same Mind, I shall be ready to receive your Commissions if they have been deliver’d, or give dismissions if they have not.
Your Wishes to resign at such a period as this (after time is allowed for reconsideration) will be sufficient evidence with me, that it is a disinclination to the Service, & not the mere disappointment of Rank and pay, that Causes it; and therefore, it may be unnecessary for me to add, that any future application from either of you to get into the Continental Service will be improper, &, as far as it is in my power to make it so, unavailing. I am Gentn Yr Most Obt Sert

Go: Washington

